Exhibit 10.16

RESTATED

RABBI TRUST AGREEMENT



 



This AGREEMENT made as of this 11th day of February, 2004 is a restatement and
complete replacement of that certain Rabbi Trust Agreement made as of December
1, 2000, between Wisconsin Energy Corporation, a corporation organized under the
laws of the State of Wisconsin or any successor corporation (hereinafter
referred to as the "Company"), and The Northern Trust Company, an Illinois
corporation, of Chicago, Illinois (hereinafter referred to as the "Trustee").



WITNESSETH:



WHEREAS, the Company and certain of its subsidiaries (the "Participating
Subsidiaries") have adopted the non-qualified deferred compensation plans listed
in attached Exhibit A (hereinafter referred to collectively as "Plans"); and

WHEREAS, the Company and the Participating Subsidiaries have incurred or expect
to incur liability under the terms of such Plans with respect to the individuals
participating in such Plans (hereinafter referred to as the "Participants"); and

WHEREAS, the Company has previously established a grantor trust under an
agreement with the Trustee made as of December 1, 2000 (hereinafter referred to
as the "Trust") for the purpose of accumulating assets to assist it in
fulfilling its obligations under the Plans, to which Trust the Company or the
Participating Subsidiaries have made and shall make contributions in the amounts
determined in accordance with the terms of the Plans and the Company now wishes
to amend and restate that trust into the form of this Agreement; and

WHEREAS, the Company desires the Trustee to hold all funds contributed by the
Company or a Participating Subsidiary and the Trustee is willing to hold and
administer such funds pursuant to the terms of this Agreement; and

WHEREAS, the Company will establish separate accounts where appropriate
(hereinafter referred to as "Accounts") with respect to each Participant in the
Plans to provide a source of payments of the Company's obligations to
Participants under the Plans; and

WHEREAS, the Company desires that the assets of the Trust contributed by it
should be available to satisfy the claims of the Company's general creditors in
case of Insolvency, of the Company and that the assets of the Trust contributed
by any Participating Subsidiary should likewise be available to satisfy the
claims of such Participating Subsidiary's general creditors in case of
Insolvency of such Participating Subsidiary, all as defined and provided in
Article SEVENTH hereof.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the Company and the Trustee do hereby covenant and agree as
follows:

FIRST

The Trustee shall receive any contributions paid to it in cash or in other
property acceptable to it, which shall from time to time be transferred to the
Trustee by the Company or any Participating Subsidiary. All contributions so
received together with the income therefrom and any other increment thereon
(hereinafter referred to as the "Trust Fund") shall be held, managed and
administered by the Trustee pursuant to the terms of this Agreement. The amount
of contributions by the Company or any Participating Subsidiary to the Trust
Fund shall be determined in accordance with the provisions of Article SECOND
hereof, and the Trustee shall have no duty or responsibility with respect
thereto. The Trustee may maintain one or more separate investment funds in the
Trust Fund, and it may commingle the assets of the Plans; provided, however,
that the Company reserves the right to designate a specific asset or amount as
belonging to a particular fund at the time such asset or amount is contributed
to or acquired by the Trust Fund. An affiliate or subsidiary of the Company may,
with the consent of the Company and subject to such conditions and limitations
as the Company may impose, become a Participating Subsidiary in this Trust by
action of the Board of Directors of such affiliate or subsidiary. The rights of
each Participating Subsidiary shall correspond with that portion of the Trust
which represents the benefits under a Plan of participants and beneficiaries of
such Participating Subsidiary. The Company, as sole party to this Trust
Agreement, shall exercise the rights, powers and duties, including amendment or
termination of the Trust, on the behalf of each Participating Subsidiary.]

The Company shall create a separate Account for each Participant under each
Plan, where appropriate as determined by the Company in its sole discretion,
based upon the contributions for the Participant from the Company or any
Participating Subsidiary. The rights of each Participant may not be assigned,
pledged, alienated, or conveyed and are not subject to attachment, garnishment
or execution.

The Trustee shall revalue the Trust Fund as of the last business day of each
calendar month at current market values, as determined by the Trustee. The
Trustee may rely conclusively upon the determination of the Company with respect
to the fair market value of any Trust assets which the Trustee deems not to have
a readily ascertainable fair market value and upon the determination of the
issuer of any insurance contracts/policies with respect to the fair market value
of such insurance contracts/policies. Net investment gains and losses (i.e.,
appreciation or depreciation in the value of assets, income and losses) shall be
allocated by the Company proportionately among Participants' Accounts as of the
end of each calendar month ("Accounting Date"). The Company shall maintain the
record of the Accounts of each Participant in the Trust Fund based on the
information provided by the Trustee regarding net investment gains and losses
and on information provided by the Company regarding aggregate contributions to
and distributions from the Trust Fund with respect to each Participant.

SECOND

The Company and any Participating Subsidiary shall pay to the Trustee such
amounts as may be considered appropriate to provide for the payment of benefits
under the Plans and the expenses of administration of the Trust.

Immediately prior to the occurrence of a Change in Control or on the occurrence
of a Potential Change in Control (as defined in Article FIFTEENTH of this Trust
Agreement), the Company shall make or cause to be made an irrevocable
contribution to the Trust in an amount that is sufficient to pay each Plan
participant or beneficiary one hundred and ten percent (110%) of the benefits to
which Plan participants or beneficiaries would be entitled pursuant to the terms
of the Plans(s) as of the date of the Change in Control or Potential Change in
Control (the "Change in Control Date Current Benefits Obligations"), and the
Company shall make or cause to be made a contribution during each January
thereafter (the date of such contribution being referenced to as the "January
Contribution Date") in an amount which, when taken together with the assets of
the trust as of such January Contribution Date, is sufficient to pay each Plan
participant or beneficiary one hundred and ten percent (110%) of the benefits to
which Plan participants or beneficiaries would be entitled pursuant to the terms
of the Plan(s) as of the preceding December 31 (the "Prior December 31st Current
Benefits Obligations"). The Change in Control Date Current Benefits Obligations
("Change in Control Obligations") and the Prior December 31st Current Benefits
Obligations ("Prior YE Obligations) which are of a defined benefit type shall be
calculated on the same basis and using the same assumptions as have been used
for purposes of calculating the Accumulated Benefit Obligation ("ABO" as defined
by FAS 87) of the Company in the most recently available audited financial
statements of the Company; except that, for purposes of the discount rate for
the Change in Control Obligations, the discount rate will reflect the
appropriate rate at the change in control date. The Change in Control
Obligations and the Prior YE Obligations which are of a defined contribution
type shall be calculated as equal to the current value of such Obligations,
which in most cases will be the value of the account at the appropriate
date.Notwithstanding any other provision of this Trust Agreement, if no Change
in Control has occurred during the period beginning on the occurrence of a
Potential Change in Control and ending on the date which is six months following
such Potential Change in Control (such period being referred to as the
"Six-Month Period") any amounts contributed by the Company to the Trust during
the Six-Month Period shall be returned to the Company by the Trustee.

At any time prior to the occurrence of a Change in Control or a Potential Change
in Control, the Company may require the Trustee by written notice to return to
the Company any part or all of the assets held in the Trust Fund which exceed
one hundred and five percent (105%) of the Prior December 31st Current Benefits
Obligations, provided such notice is accompanied by a statement by the Company
that such withdrawal is in compliance with this Article SECOND. The Company will
account to any Participating Subsidiary with respect to any assets so returned
which are attributable to contribution by such Participating Subsidiary.

The Trustee shall have no duty to determine the adequacy of or enforce any
funding obligations of the Company. The Trustee shall have no duty to make any
determinations or calculations under this Article SECOND, including but not
limited to calculations of Change in Control Date Current Benefits Obligations
or Prior December 31st Current Benefits Obligations. The duties of the Trustee
shall be governed solely by the terms of the Trust without reference to the
terms of the Plans.

THIRD

The Trustee shall from time to time, upon the direction of the Company, make
distributions or payments out of the Trust Fund, to such persons, in such manner
and in such amounts as the Company shall deem necessary to satisfy the Company's
or any Participating Subsidiary's obligation to provide benefits under the
Plans, and the Company shall charge Participants' Accounts accordingly. The
Trustee shall not be liable for the proper application of any part of the Trust
Fund and shall not be liable for any distribution made in good faith at the
direction of the Company without actual notice or knowledge of the changed
status or condition of any recipient.

The Trustee shall withhold such amounts from distributions as the Company
directs and shall follow the instructions of the Company with respect to
remission of such withheld amounts to the Company or to the appropriate
governmental authorities. The Company shall have sole responsibility for any
withholding related filings or reports.

Nothing in this Agreement shall relieve the Company or any Participating
Subsidiary of its liabilities to pay the benefits provided under the Plans
except to the extent such liabilities are met by the application of Trust Fund
assets. It is the intention of the Company to have each Account which the
Company, in its sole discretion, establishes hereunder treated as a separate
account designed to satisfy the Company's legal liability under the applicable
Plan in respect of the Participant for whom such Account has been established,;
provided, however, that if a Participant's benefits under each of the Plans are
paid directly by the Company, or the Participating Subsidiary, then at any time
prior to the occurrence of a Change in Control the balance of his Accounts shall
revert to the Company (or the Participating Subsidiary, where so directed by the
Company) pursuant to direction of the Company upon certification by the Company
to the Trustee that the Company's or such Participating Subsidiary's legal
liabilities to such Participant under each of the Plans have been satisfied.

This Trust is intended to be a grantor trust of which the Company is the
grantor, within the meaning of the applicable provisions of the Internal Revenue
code. The Company therefore agrees that all income, deductions and credits of
each such Account belong to it as owner for income tax purposes and will be
included on the Company's income tax returns.

Notwithstanding any other provision of this Agreement to the contrary, upon the
occurrence of a Change in Control, an independent third party selected as
provided below shall serve as Administrator of the Trust. Such independent third
party may be designated at any time prior to a Change in Control by the
individual who is then the Chief Executive Officer of the Company, or if there
is no such officer or such officer does not act, by the individual who is then
the Chief Financial Officer of the Company (the "Appointing Officer"). Upon the
occurrence of a Change in Control, the Administrator shall have full and
complete discretionary power to determine all questions arising in the
administration of the Plans and the interpretation of the Plans and the Trust,
including, but not limited to, benefit entitlement determinations, and the
Administrator, rather than the Company, shall from time to time direct the
Trustee to make distributions or payments out of the Trust Fund, and the
Administrator shall be substituted for the Company in the first paragraph of
this Article THIRD. The investment of the Trust Fund shall remain subject to the
powers and authority of the Company and the Trustee as otherwise provided in
this Trust. Upon and after the occurrence of a Change in Control, the Company
must: (a) pay all reasonable administrative expenses and fees of the
Administrator; (b) indemnify the Administrator against any and all costs,
expenses and liabilities (including, without limitation, attorney's fees) of
whatsoever kind and nature which may be imposed upon, asserted against or
incurred by the Administrator in connection with the performance of the
Administrator hereunder, except with respect to matters resulting from the gross
negligence or willful misconduct of the Administrator or its employees or
agents; and (c) supply full and timely information to the Administrator on all
matters relating to the Plans, the Trust and Participants and their
beneficiaries, the Accounts, the date and circumstances of the retirement,
disability, death or termination of employment of the Participants; and such
other pertinent information as the Administrator may reasonably require. Upon
and after the occurrence of a Change in Control, the Administrator may be
terminated and replaced by (a) action of either individual who was or could have
been an Appointing Officer at the time of the initial designation of the first
Administrator; or if no such individual is able or willing to act, then by (b)
the decision of at least two of the three participants or beneficiaries in the
Plans who at the time of such decision have the largest amount of benefits owing
to them as determined by the immediately preceding Prior December 31st Current
Benefits Obligations calculation; or, if no such Participants or beneficiaries
in the Plans are able or willing to act, then (c) Trustee may apply to a court
of competent jurisdiction to have a successor Administrator appointed.. Upon and
after a Change in Control, the Administrator may not be removed by the Company.

FOURTH

The "Trust Fund" as of any date will consist of all property of every kind then
held by the Trustee.

FIFTH

Subject to investment guidelines which may be issued by the Company to the
Trustee from time to time and subject to Article SIXTH hereof, the Trustee shall
have the following powers and authority in the administration of the Trust Fund:

(a) To invest and reinvest the Trust Fund without distinction between principal
and income in any kind of property, real, personal or mixed, tangible or
intangible, and in any kind of investment, security (but specifically excluding
Company stock) or obligation, including any pooled fund or other commingled
investment fund maintained by the Trustee or any other bank or entity for trust
investment purposes or any mutual fund (including those for which it or any of
its affiliates serves as investment advisor);

(b) To sell for cash or on credit, to grant options, convert, redeem, exchange
for other securities or other property, or otherwise to dispose of any
securities or other property at any time held;

(c) To settle, compromise, contest, prosecute, abandon or submit to arbitration,
any claims, debts or damages, due or owing to or from the Trust;

(d) To exercise any conversion privilege and/or subscription right available in
connection with any securities or other property at any time held; to oppose or
to consent to the reorganization, consolidation, merger, or readjustment of the
finances of any corporation, company or association or to the sale, mortgage,
pledge or lease of the property of any corporation, company or association any
of the securities of which may at any time be held and to do any act with
reference thereto, including the exercise of options, the making of agreements
or subscriptions, which may be deemed necessary or advisable in connection
therewith, and to hold and retain any securities or other property so acquired;

(e) To exercise, personally or by general or by limited power of attorney, any
right, including the right to vote, appurtenant to any securities or other
property held at any time;

(f) To borrow money from any lender in such amounts and upon such terms and
conditions as shall be deemed advisable or proper to carry out the purposes of
the Trust and to pledge any securities or other property for the repayment of
any such loan;

(g) To hold cash uninvested for a reasonable period of time under the
circumstances without liability for interest, pending investment thereof or the
payment of expenses or making distributions therewith;

(h) To form corporations and to create trusts to hold title to any securities or
other property, all upon such terms and conditions as may be deemed advisable;

(i) To employ suitable agents and counsel and to pay their reasonable expenses
and compensation;

(j) To register any securities held hereunder in the name of the Trustee or in
the name of a nominee with or without the addition of words indicating that such
securities are held in a fiduciary capacity and to hold any securities in bearer
form.

(k) To stop making payments to Participants or beneficiaries and hold Trust Fund
assets for the benefit of the creditors of the Company or any Participating
Subsidiary and to deliver assets to satisfy such creditor's claims as directed
by a regulatory agency or court of competent jurisdiction, all pursuant to
Article SEVENTH below;

(l) To make, execute and deliver, as Trustee, any and all conveyances,
contracts, waivers, releases or other instruments in writing necessary or proper
for the accomplishment of any of the foregoing powers, and

(m) To perform other acts necessary or appropriate for the proper administration
of the Trust Fund.

SIXTH

The Trustee shall purchase or continue in effect such insurance contracts,
including annuity contracts and policies of life insurance, as the Company shall
direct, and the Trustee shall act with respect to those contracts only as
directed by the Company and shall have no investment responsibility for such
contracts.

SEVENTH

Notwithstanding any provision in this Agreement to the contrary, if at any time
while the Trust is still in existence the Trustee receives a written notice from
the Company or written allegations from a third party as provided below that the
Company has become Insolvent (as defined herein), the Trustee shall suspend the
payment of all benefits from the Trust Fund attributable to contributions by the
Company and shall, except as provided below, thereafter hold all of the Trust
Fund attributable to contributions by the Company in suspense until it receives
an order from a regulatory agency or court of competent jurisdiction directing
the disposition of such Trust Funds ("Order"); provided, however, that the
Trustee may deduct or continue to deduct its fees and expenses and other
expenses of the Trust, including taxes, pending the receipt of an Order. The
Company shall be considered to be Insolvent if it (a) is unable to pay its debts
as they fall due or (b) is subject to a pending proceeding as a debtor under the
United States Bankruptcy Code.

By its approval and execution of this Agreement, the Company represents and
agrees that its Board of Directors and Chief Executive Officer, as from time to
time acting, shall have the fiduciary duty and responsibility on behalf of the
Company's creditors to give to the Trustee prompt written notice of the
Company's Insolvency, and the Trustee shall be entitled to rely thereon to the
exclusion of all subsequent directions or claims to pay benefits. If after
notice to the Trustee of Insolvency by the Company, the Company, in the absence
of an Order, alleges that it is no longer Insolvent, or if the Trust Department
of the Trustee receives written allegations of an event of Insolvency from a
third party, the Trustee shall appoint an independent accounting firm to
determine whether the Company is Insolvent. In no event shall knowledge of the
Company's credit status held by banking officers or employees of The Northern
Trust Company be imputed to the Trustee. In the absence of an Order to the
contrary, the Trustee shall resume distributions hereunder upon receipt of
written certification from such accounting firm that the Company was not or is
no longer Insolvent. The Trustee's only responsibility shall be the prudent
selection of such accounting firm.

Participants and beneficiaries have only the Company's unsecured promise to pay
benefits under the terms of the Plans and the status of an unsecured general
creditor of the Company. Participants and beneficiaries receive and have no
security interest in assets of the Trust.

If a Participating Subsidiary has contributed assets to the Trust Fund, then all
of the foregoing provisions of this Article SEVENTH shall apply separately to
it. Thus, if at any time while the Trust is still in existence and still holds
any portion of the Trust Fund attributable to contributions by such
Participating Subsidiary, the Trustee receives a written notice from such
Participating Subsidiary or written allegations from a third party that such
Participating Subsidiary has become Insolvent (as defined above), the Trustee
shall suspend payment of all benefits from the Trust Fund attributable to
contributions by such Participating Subsidiary and shall, except as provided
above, thereafter hold all of the Trust Fund attributable to contributions by
such Participating Subsidiary in suspense until it receives an order from a
regulatory agency or court of competent jurisdiction directing the disposition
of such Trust Funds ("Order"); provided, however, that the Trustee may deduct or
continue to deduct its fees and expenses and other expenses of the Trust,
including taxes, pending receipt of an Order. In the event any Participating
Subsidiary becomes Insolvent, the Board of Directors of such Participating
Subsidiary shall have the duty to inform the Trustee in writing of such
Insolvency and the assets of the Trust that correspond to such Participating
Subsidiary shall be subject to the claims of such Participating Subsidiary's
creditors.

EIGHTH

The Trustee shall pay out of the Trust Fund all taxes of any and all kinds
levied or assessed under existing or future laws against the Trustee in its
capacity as such or against the Trust Fund.

The Trustee shall be paid such reasonable compensation as shall from time to
time be agreed upon by the Company and the Trustee. Such compensation and all
expenses of administration of the Trust, including attorneys' fees, shall be
withdrawn by the Trustee out of the Trust Fund unless paid by the Company.

NINTH

The Trustee shall keep accurate and detailed accounts of all investments,
receipts, disbursements and other transactions hereunder, and all accounts,
books and records relating thereto shall be open to inspection and audit at all
reasonable times by any person designated by the Company. Within 30 days after
the close of each fiscal year (or such other date as may be agreed upon in
writing between the Company and the Trustee), and within 60 days after the
effective date of the resignation or removal of the Trustee as provided in
Article ELEVENTH hereof, the Trustee shall file with the Company a written
account setting forth all investments, receipts, disbursements and other
transactions effected by it during the year ending on such date (but not
including any part of such year for which such an account has previously been
filed) and certified as to the accuracy of the information set forth therein.
Such account may incorporate by reference any and all schedules and other
statements setting forth investments, receipts, disbursements and other
transactions effected during the period for which such account is rendered which
the Trustee has furnished to the Company prior to the filing of such account.
Each account so filed (and copies of any schedules and statements incorporated
therein by reference as aforesaid) shall be open to inspection during business
hours by any Participant in a Plan and any person designated by such Participant
for a period of 60 days immediately following the date on which the account is
filed with the Company. The Company may approve such accounts by an instrument
in writing delivered to the Trustee. In the absence of the filing in writing
with the Trustee by the Company of exceptions or objections to any such account
within 6 months of the completion of the Plan(s) annual audit by the Company or
its appointed auditor, the Company shall be deemed to have approved such
account; and in such case, or upon the written approval of the Company of any
such account, the Trustee shall be released, relieved and discharged with
respect to all matters and things set forth in such account as though such
account had been settled by the decree of a court of competent jurisdiction
except with respect to claims of fraud or willful misconduct.

TENTH

The Trustee shall be fully protected in relying upon a certification of an
authorized representative of the Company with respect to any instruction,
direction or approval of the Company, and protected also in relying upon the
certification until a subsequent certification is filed with the Trustee.

The Trustee shall be fully protected in acting upon any instrument, certificate,
or paper believed by it to be, genuine and to be signed or presented by the
proper person or persons, and the Trustee shall be under no duty to make any
investigation or inquiry as to any statement contained in any such writing but
may accept the same as conclusive evidence of the truth and accuracy of the
statements therein contained.

All persons dealing with the Trustee are released from inquiry into the decision
or authority of the Trustee and from seeing to the application of any moneys,
securities or other property paid or delivered to the Trustee.

The Trustee shall not be liable hereunder for any loss or diminution of the
Trust Fund resulting from any action taken at the direction of the Company, or
omitted because of the lack of any direction from the Company.

The Company (which has the authority to do so under the laws of its state of
incorporation) shall indemnify The Northern Trust Company and defend it and hold
it harmless from and against any and all liabilities, losses, claims, suits or
expenses (including attorneys' fees) of whatsoever kind and nature which may be
imposed upon, asserted against or incurred by The Northern Trust Company at any
time (1) by reason of its carrying out its responsibilities or providing
services hereunder, or its status as Trustee, or by reason of any act or failure
to act under this Agreement, except to the extent that any such liability, loss,
claim, suit or expense arises directly from the Trustee's gross negligence or
willful misconduct in the performance of responsibilities specifically allocated
to it under this Agreement, or (2) by reason of the Trust's failure to qualify
as a grantor rabbi trust exempt from the Employee Retirement Income Security
Act. This paragraph shall survive the termination of this Agreement.

The duties of Trustee shall be governed solely by the terms of this Agreement
without reference to the terms of the Plans. Trustee shall not be liable for any
delay in performance, or non-performance, of any obligation hereunder to the
extent that such obligation is due to forces beyond Trustee's reasonable
control, including but not limited to delays, errors or interruptions caused by
Trustee or third parties; any industrial, juridical, governmental, civil or
military action; acts of terrorism, insurrection or revolution; nuclear fusion,
fission or radiation; failure or fluctuation in electrical power, heat, light,
air conditioning or telecommunications equipment; or acts of God.

In making payments to service providers pursuant to authorized directions, the
Company acknowledges that the Trustee is acting as paying agent, and not as the
payor, for tax information reporting and withholding purposes.

ELEVENTH

The Trustee acting hereunder may resign or the Company may remove the Trustee at
any time by giving at least 60 days written notice to the other. In the case of
the resignation or removal of the Trustee the Company shall appoint a successor
Trustee, which shall be a bank or trust company. Any successor Trustee shall
have the same obligations, powers and duties as those conferred upon the Trustee
hereunder unless otherwise specified in an agreement between the Company and the
successor Trustee and the appointment of a new Trustee shall be by a written
instrument delivered to the Trustee acting hereunder. Upon receipt of such
written instrument executed by the Company and a written instrument executed by
the successor Trustee accepting the appointment, the Trustee shall deliver the
assets of the Trust Fund to the successor Trustee but may reserve such
reasonable amount as the Trustee may deem necessary for outstanding and accrued
charges against the Trust Fund with written notice to the Company of the reasons
for reserving such amounts.

TWELFTH

This Agreement and the Trust created hereby shall be irrevocable; provided,
however, that any property held in the Trust Fund attributable to contributions
by the Company shall be subject to the claims of general creditors of the
Company under Federal or state law in the event of Insolvency, and any property
held in the Trust Fund attributable to contributions by any Participating
Subsidiary shall be subject to the claims of general creditors of such
Participating Subsidiary, all as provided in Article SEVENTH. In the event that
the Company certifies to the Trustee that the Plans are terminated and there are
no remaining Participants or beneficiaries entitled to benefits thereunder, this
Trust shall terminate and, subject to the Trustee's right to reserve such
reasonable amount as it may deem necessary for outstanding and accrued charges
against the Trust Fund with written notice to the Company of the reasons for
reserving such amounts, title to any remaining assets shall revert to the
Company. Except as provided in Articles SECOND, THIRD and SEVENTH, the Company
shall have no right or power to direct the Trustee to return to the Company or
to divert to others any of the Trust assets before all payment of benefits have
been made to Plan participants and their beneficiaries pursuant to the terms of
the Plans, as certified to in writing by the Company (upon which certification
the Trustee may conclusively rely without further action).

THIRTEENTH

This Agreement and the Trust created herein shall be construed, regulated and
administered under the laws of the State of Illinois. All contributions to the
Trustee shall be deemed to take place in the State of Illinois. The Trustee may
at any time initiate an action or proceeding for the settlement of its accounts
or for the determination of any question of construction which may arise or for
instructions, and the only necessary party defendant to such action shall be the
Company, except that the Trustee may, if it so elects, bring in as parties
defendant any other person or persons.

FOURTEENTH

Company may amend this Agreement at any time pursuant to a resolution of the
Board of Directors, the Compensation Committee of the Board of Directors, or a
written instrument executed by designee of either and delivery to the Trustee of
a certified copy of such resolution and a written instrument duly executed and
acknowledged in the same form as this Agreement; provided, however, that the
duties and responsibilities of the Trustee shall not be affected without the
Trustee's written consent, respectively, and, provided further, that no
amendment shall reduce a Participant's benefits to less than the amount he would
be entitled to receive on the date before the amendment. Notwithstanding the
foregoing, no such amendment shall (a) conflict with the terms of the Plans, or,
following a Change in Control, adversely affect the rights of Plan participants
and beneficiaries, as certified to in writing by the Company (upon which
certification the Trustee may conclusively rely), or (b) make the Trust
revocable.

FIFTEENTH

For purposes of the Trust, a "Change in Control" with respect to the Company
shall be deemed to have occurred if the event set forth in any one of the
following paragraphs shall have occurred:

(1) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its affiliates)
representing 20% or more of the combined voting power of the Company's then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause (a) of paragraph (3) below;
or

(2) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on December 1, 2000,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company's shareholders was approved or
recommended by a vote of at least two-thirds of the directors then still in
office who either were directors on December 1, 2000 or whose appointment,
election or nomination for election was previously so approved or recommended;
or

(3) there is consummated a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation, other than (a)
a merger or consolidation immediately following which the directors of the
Company immediately prior to such merger or consolidation continue to constitute
at lest a majority of the board of directors of the Company, the surviving
entity or any parent thereof or (b) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person is or becomes the Beneficial owner, directly or indirectly, of securities
of the Company (not including in the securities Beneficially Owned by such
Person any securities acquired directly from the Company or its affiliates)
representing 20% or more of the combined voting power of the Company's then
outstanding securities; or

(4) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement (or series of
related agreements) for the sale or disposition by the Company of all or
substantially all of the Company's assets, disregarding any sale or disposition
to a company, at least a majority of the directors of which were directors of
the Company immediately prior to such sale or disposition; or

(5) the Board of Directors determines in its sole and absolute discretion that
there has been a Change in Control of the Company.

Further, for purposes of this Trust, a "Potential Change in Control" with
respect to the Company shall be deemed to have occurred if the event set forth
in any one of the following paragraphs shall have occurred:

(i) the Company enters into an agreement, the consummation of which would result
in the occurrence of a Change in Control;

(ii) the Company, or any Person publicly announces an intention to take or to
consider taking actions which, if consummated, would constitute a Change in
Control;

(iii) any Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 15% of more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company's then outstanding securities (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its affiliates); or

(iv) the Board adopts a resolution to the effect, that, for purposes of this
Agreement, a Potential Change in Control has occurred.

For purposes of the above definitions of the terms "Change in Control" and
"Potential Change in Control" the terms set forth below shall have the following
meanings:

"Beneficial Owner" shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended from
time to time.

"Person" shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock in the Company.

The Company shall immediately notify the Trustee in writing of any Potential
Change of Control or Change of Control. The Trustee may conclusively rely upon
such notice and shall have no duty to determine whether a Potential Change of
Control or Change of Control has occurred.

SIXTEENTH

Actions of the Trustee may be evidenced by a written instrument signed by the
Trustee, and all third parties shall be entitled to rely on said written
instrument.

SEVENTEENTH

This Agreement may be executed in any number of counterparts, each one of which
shall be deemed to be the original although the others shall not be produced.

[SIGNATURE PAGE FOLLOWS]



IN WITNESS WHEREOF, this instrument has been executed as of the day and year
first above written.

WISCONSIN ENERGY CORPORATION

Attest:

/s/ Micahel S. Kaminski               By: /s/ Allen L. Leverett
                                                   Name: Allen Leverett
                                                   Title: Chief Financial
Officer


The undersigned, Keith Ecke, Assistant Corporate Secretary, does hereby certify
that Allen Leverett is the duly elected, qualified and acting Chief Financial
Officer of Wisconsin Energy Corporation (the "Company") and further certifies
that the person whose signature appears above is a duly elected, qualified and
acting officer of the Company with full power and authority to execute this
Trust Agreement on behalf of the Company and to take such other actions and
execute such other documents as may be necessary to effectuate this Agreement.

/s/ Keith H. Ecke


Assistant Corporate Secretary
Wisconsin Energy Corporation

 

 

                                                                THE NORTHERN
TRUST COMPANY,
                                                                AS TRUSTEE:

Attest:

/s/ Edward Fleming

                                By: /s/ Marty Mulcrone
2nd Vice President                                 Name: Marty Mulcrone
                                                              Title: Vice
President